DETAILED ACTION
Claims 1-20 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 1, 2020, has been entered.

Specification
The title of the invention is no longer sufficiently descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  At this point in time, the examiner recommends --Latent Modification Instruction for Substituting Functionality for N Subsequent Transaction Instructions of a Specified Type--.

Claim Objections
Claim 7 is objected to because of the following informalities:
Lines 1-2 include redundant language based on the amendment to claim 1.  As such, please delete the redundant language from claim 7.  Lines 1-3 could be simplified to --The method of claim 1, further comprising:--. 
Appropriate correction is required.

Claim Interpretation
Paragraph [00216] of the originally-filed specification states “A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire.”.  Thus, the computer readable storage medium of claim 15 is not a transitory medium.  The examiner recommends inserting --non-transitory-- before “computer readable storage medium” in claim 15 so as to explicitly recite the limitation applied thereto.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2, 9, and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Referring to claim 2, the combination of using a postfix instruction (claim 2) and the LMI specifying a number N of target instructions in the set of instructions and a type of instruction (claim 1) does not appear to have been possessed by applicant as of the effective filing date.  The sentence just prior to TABLE 7 in the specification states that you would use a postfix instruction rather than specify a number N of target instructions.  These instructions seem to be redundant if used together.  For instance, if an LMI specifies to modify the next N instructions of a certain type, what purpose would the postfix instruction serve?  The system already knows that the LMI won’t affect any operations beyond the Nth instruction of a certain type.  Thus, a postfix instruction does not appear to add any additional information.  If applicant believes the specification supports this combination, applicant is requested to direct the examiner to such support.
Claims 9 and 16 are rejected for similar reasons as claim 2.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The claims recite the following limitations for which there is a lack of antecedent basis:
In claim 1, last paragraph, both instances of “the target instructions”, which could refer to the set of target instructions in lines 5-6, or to N target instructions in line 9.  The examiner notes that the N instructions may be a subset of the set of instructions, in which case, there are two different sets of target instructions.
In claim 8, last paragraph, both instances of “the target instructions” for similar reasons as above.
In claim 10, both instances of “the target instructions” for similar reasons as above.
In claim 15, last paragraph, both instances of “the target instructions” for similar reasons as above.
In claim 17, both instances of “the target instructions” for similar reasons as above.
All dependent claims are rejected for being dependent on an indefinite claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-

Claims 1, 3-5, 8, 10-11, and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4, 1, 5, 7-8, and 10, respectively, of U.S. Patent No. 9,851,971 in view of Chung et al., U.S. Patent Application Publication No. 2010/0205408 (herein referred to as Chung).  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘971 mostly anticipate the corresponding instant claims.
For instant claims 1 and 8, ‘971 fails to teach that the LMI is not the first instruction in the transaction.  However, Chung teaches a TxBegin instruction whose sole purpose is to begin a transaction (see paragraph [0026]).  Since this is a well-known way to inform the system to begin transactional execution, it would have been obvious to one of ordinary skill in the art to modify ‘971 to include a TxBegin instruction to begin any transaction.  The TxBegin would be the first instruction in the transaction.  The claimed LMI would follow it.  Further, ‘971 fails to teach that the LMI specifies a number N of target instructions in the set of target instructions and a type of instruction.  However, Chung teaches an instruction that indicates N memory access-type operations to be modified, N being the number of memory access-type operations in the transaction (see paragraph [0062]).  This allows legacy non-transactional code to be executed transactionally, thereby achieving the known benefits of transactional execution in code that originally does not support transactions.  As such, it would have been obvious to one of ordinary skill in the art to modify ‘971’s LMI to specify a number N of target instructions in the set of target instructions and a type of instruction.
For instant claim 15, claim 10 of ‘971 fails to teach that the LMI specifies a number N of target instructions in the set of target instructions and a type of instruction.  However, for reasons above, this is an obvious modification in view of Chung.  Note, too, that claim 10 of ‘971 has taught a set of non-target instructions (NSI and postfix) which are not part of the target instructions modified by the LMI.

Claims 15 and 17-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9 and 11-12, respectively, of U.S. Patent No. 9,851,971, in view of Chung and the examiner’s taking of Official Notice.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘971 mostly anticipate the corresponding instant claims.  With respect to instant claim 15, ‘971 teaches one non-target instruction not modified by the LMI (i.e., the NSI), but doesn’t teach multiple non-target instructions as claimed.  However, the examiner asserts that many different types and amounts of instructions could appear in a transaction, as is known in the art, and some of them may not need to be modified.  This would allow for normal execution.  One example would be a well-known transaction end (TxEnd) instruction, which normally serves to just end a transaction and whose operation does not need to be modified.  As a result, it would it would have been obvious to one of ordinary skill in the art to modify ‘971 to include at least one more instruction in addition to NSI in a transaction that are not targets of an LMI.  Further, it is obvious to modify ‘971’s LMI to specify N and the type of instruction, as claimed, for reasons set forth above.

Claims 1 and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 10,061,586, in view of Chung.  Although the claim 8 of ‘586 mostly anticipates corresponding instant claims 1 and 8.  As discussed above, while ‘586 doesn’t teach the LMI not being the first instruction within a transaction, this is an obvious modification in view of Chung.

Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 10,061,586.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 8 mostly anticipates instant claim 15.  Note that at least two of the postfix, NSI, and transaction end instructions map to the set of non-target instructions.

Below are additional double-patenting rejections, which are not being individually updated due to the large number of conflicting documents and examination time constraints.  However, for each of the remaining double-patenting rejections below, the examiner asserts that it would have been obvious to one of ordinary skill in the art to modify the conflicting references in view of Chung such that the LMI specifies both a number N of target instructions in the set of target instructions and a type of instruction.  This modification is obvious for reasons set forth above. 

Claims 1, 3-5, 8, and 10-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13, 16-17, 5, 1, 4, 6, and 2, respectively, of U.S. Patent No. 9,600,286, in view of Chung.  Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claims 13, 16-17, 1, 4, 6, and 2 of ‘286, mostly anticipate corresponding instant claims 1, 3-4, 8, and 10-12.  As discussed above, while ‘286 doesn’t teach the LMI not being the first instruction within a transaction, this is an obvious modification in view of Chung.
With respect to instant claim 12, while the MPI and operation code aren’t explicitly recited by claim 2 of ‘286, the LMI of ‘286 is an MPI because it substitutes a function for multiple target instructions.  In addition, the MPI has an inherent operation code to indicate “MPI”.
With respect to instant claim 5, though the limitation thereof is anticipated by claim 5 of ‘286, these two claims are directed to different categories of invention.  However, the method claim is obvious in view of the system claim, which performs the method.

Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 9,600,286 in view of Chung.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 9 of ‘286 anticipates instant claim 15.  Specifically, claim 9 of ‘286 has taught a set of non-target instructions (NSI and postfix) which are not part of the target instructions modified by the LMI.

Claims 15 and 17-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7, 10, 12, and 8, respectively, of U.S. Patent No. 9,600,286, in view of Chung and the examiner’s taking of Official Notice.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘286 mostly .
With respect to instant claim 19, while the MPI and operation code aren’t explicitly recited by claim 8 of ‘286, the LMI of ‘286 is an MPI because it substitutes a function for multiple target instructions.  In addition, the MPI has an inherent operation code to indicate “MPI”.

Claims 1, 3-5, 8, and 10-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4, 8, 5, 7, and 4-5, respectively, of U.S. Patent No. 9,600,287, in view of Chung.  Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claims 1, 3-5, 7, and 5 of ‘287, respectively and mostly anticipate corresponding instant claims 1, 3-4, 8, 10, and 12.  As discussed above, while ‘287 doesn’t teach the LMI not being the first instruction within a transaction, this is an obvious modification in view of Chung.
With respect to instant claim 12, while the MPI and operation code aren’t explicitly recited by claim 5 of ‘287, the LMI of ‘287 is an MPI because it substitutes a function for multiple target instructions.  In addition, the MPI has an inherent operation code to indicate “MPI”.
With respect to instant claim 5, though the limitation thereof is anticipated by claim 8 of ‘287, these two claims are directed to different categories of invention.  However, the method claim is obvious in view of the system claim, which performs the method.
With respect to instant claim 11, though the limitation thereof is anticipated by claim 4 of ‘287, these two claims are directed to different categories of invention.  However, the system claim is obvious in view of the method claim.

Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 9,600,287 in view of Chung.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 11 of ‘287 anticipates instant claim 15.  Specifically, claim 11 of ‘287 has taught a set of non-target instructions (NSI and postfix) which are not part of the target instructions modified by the LMI.

Claims 15 and 17-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10, 12, 14, and 10, respectively, of U.S. Patent No. 9,600,287, in view of Chung and the examiner’s taking of Official Notice.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘287 mostly anticipate the corresponding instant claims.  For instant claim 15, ‘287 (claim 10) teaches one .
With respect to instant claim 19, while the MPI and operation code aren’t explicitly recited by claim 10 of ‘287, the LMI of ‘287 is an MPI because it substitutes a function for multiple target instructions.  In addition, the MPI has an inherent operation code to indicate “MPI”.

Claims 1-2 and 4-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 1-2, 7, 3, 8, 12, 12-14, 3, and 3-4, respectively, of U.S. Patent No. 10,061,586, in view of Chung.  Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claims 1, 1-2, 7, 3, 8, 12, and 12-14 of ‘586, respectively anticipate corresponding instant claims 1-2 and 4-11.  As discussed above, while ‘586 doesn’t teach the LMI not being the first instruction within a transaction, this is an obvious modification in view of Chung.
With respect to instant claim 6, while the MPI isn’t explicitly recited by claim 3 of ‘586, the LMI of ‘586 is an MPI because it substitutes a function for multiple target instructions.
With respect to instant claims 12-14, though the limitations thereof are anticipated by claims 3 and 3-4 of ‘586, respectively, the conflicting claims differ in that they are directed to different categories of invention.  However, the system claim is obvious in view of the method claim.  Further, it is obvious to include a processor and memory within a computing system.

Claims 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15, 15-16, 13, 17, and 17, respectively, of U.S. Patent No. 10,061,586 in view of Chung.  Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claims 15, 15-17, and 17 of ‘586, respectively anticipate corresponding instant claims 15-16 and 18-20.  Note that at least two of the postfix, NSI, and transaction end instructions map to the set of non-target instructions.
With respect to instant claim 19, while the MPI isn’t explicitly recited by claim 17 of ‘586, the LMI of ‘586 is an MPI because it substitutes a function for multiple target instructions.
With respect to instant claim 17, though the limitation thereof is anticipated by claim 13 of ‘586, these two claims are directed to different categories of invention.  However, the medium is obvious in view of the method claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 7-8, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Chung, or alternatively, Chung in view of Gschwind et al., U.S. Patent Application Publication No. 2013/0086362 A1 (as cited by applicant and herein referred to as Gschwind).
Referring to claim 1, Chung has taught a method for executing instructions of a transaction in a transaction execution (TX) computing environment with transactional memory, the method comprising:
a) executing, by a processor, a latent modification instruction (LMI) within the transaction, the transaction comprising a set of target instructions after the LMI in program order in an instruction stream, each of the target instructions having an associated function, the LMI at least partially specifying a substitute function to be substituted for each of the associated functions (see paragraph [0062] and note that a begin instruction with a particular prefix (e.g. FX) (LMI) specifies that speculative functionality is to be substituted for non-speculative functionality of subsequent memory access instructions (target instructions) within a transaction.  Note that normal non-speculative memory accesses would write directly to the memory location, as is known.  With speculative execution, this operation is substituted with writing to a speculative data buffer (in case the transaction is not committed) instead of the memory location directly (see paragraph [0003])); and
executing, by the processor, at least one of the target instructions within the transaction, wherein the executing the at least one of the target instructions employs the substitute function at least partially specified by the LMI (again, executing the target memory accesses is performed speculatively as dictated by the LMI.  So, for example, instead of a normal write/store writing directly to the indicated memory address, this type of operation will write to a temporary data buffer.  When the transaction succeeds (commits), the data will move from the buffer to the actual memory location).
c) Chung has not taught wherein the LMI is not the first instruction in the transaction.  Instead, Chung has taught adding a prefix to a Begin instruction to form FxBegin (again see paragraph [0062]), where the Begin instruction starts a transaction and is thus interpreted as the first instruction of the transaction.
c1) However, one of ordinary skill in the art would have recognized that the prefix could be appended to any instruction in the transaction, up to and including the first memory access instruction, instead of to the transaction Begin instruction as disclosed by Chung.  For instance, since the prefix affects memory access-type operations, one of ordinary skill in the art would have recognized that the prefix could naturally be appended to the first memory access instruction in the transaction.  This would not change the functionality indicated by the prefix, i.e., it would still result in speculative execution of all memory access type instructions in the transaction.  Shifting the position of the prefix to a different instruction is analogous to shifting the position of a starting switch of a hydraulic power press, which was determined to not be a patentable distinction because the shifting would not have modified the operation (see In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950)).  Such shifting would also be considered a non-patentable design choice (see In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975)).  See st paragraph).  Further, because appending the prefix to the Begin instruction (which is taught by Chung) and to the first memory access operation in the transaction (which the prefix directly affects) are two predictable solutions, and because appending the prefix to the latter would yield success (as shown above, no matter the location of the prefix, it would indicate the same operation), it would have at least been obvious to try to append the prefix to the first memory access operation (see MPEP 2143(I)(E)).  Consequently, for all of these reasons, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chung such that the FX prefix is appended to any instruction in the transaction, up to and including the first memory access instruction.  Since the prefix would no longer be appended to the transaction Begin instruction, the LMI is not the first instruction in the transaction.
c2) Alternatively, Gschwind has taught that instead of a prefix appended to an existing instruction, one could implement a separate prefix instruction, which has the numerous advantages set forth in paragraphs [00251]-[00252].  For instance, removing the appended prefix could result in shorter fixed-width instructions and/or less complicated instructions that are more RISC-friendly.  As such, one of skill in the art would have recognized that modifying Chung to instead have a regular Begin instruction (with no prefix) followed by a special prefix instruction indicating that subsequent memory operations are to be treated speculatively is one predictable alternative that would have yielded predictable results and would have been obvious to try.  Such a modification would be expected to succeed because the separate Begin and prefix instructions would still allow for starting a transaction and modifying memory operations to be speculative, the LMI is not the first instruction in the transaction, i.e., the LMI would instead appear after the Begin instruction (somewhere before the first memory access operation).
d) Chung, as modified, has further taught wherein the LMI specifies a number N of target instructions in the set of target instructions and a type of instruction.  Specifically:
d1) When Chung is modified as set forth in part (c2) above, from paragraph [0062], the LMI preceding all N memory access-type instructions specifies all (N) memory access-type operations following the LMI within a transaction are to be executed speculatively.  As an example, looking at code for a given example transaction, there may be a total of ten memory access-type operations and other types of operations within the transaction.  The LMI that precedes them specifies to execute all ten of the memory access-type instructions speculatively.
d2) When Chung is modified as set forth in part (c1) above, the LMI is the first memory access-type instruction.  Thus, the first memory access-type instruction is not after the LMI in program order.  However, with this modification, N equals the total number of memory access-type instructions minus one.
Referring to claim 3, Chung, as modified, has taught the method of claim 1, wherein the LMI comprises a non-LMI and an LMI-enabling alteration to the non-LMI, the LMI-enabling alteration at least partially specifying the substitute function (see the rejection of claim 1, part (c1).  The proposed combination would include an LMI having a non-LMI (e.g. a .
Referring to claim 4, Chung, as modified, has taught the method of claim 1, wherein the transaction is associated with a pre-transaction architectural state, wherein the set of target instructions includes a last target instruction, the method further comprising: executing, before executing the last target instruction, a transactional abort in response to an interrupt while processing the transaction, the transactional abort restoring the pre-transaction architectural state (see paragraphs [0034]-[0035]). 
Referring to claim 7, Chung, as modified, has taught the method of claim 1, wherein the LMI specifies the number N of target instructions in the set of target instructions and the type of instruction, the method further comprising: determining which instructions within the transaction are in the set of target instructions, wherein the set of target instructions includes the first N instructions that follow the LMI in program order and have an instruction type that matches the type of instruction specified in the LMI (again, see the rejection of claim 1.  The LMI specifies speculative execution for the first N (all) instructions that follow the LMI that are also memory access-type instructions).
Claim 8 is mostly rejected for similar reasons as claim 1.  Furthermore, Chung has taught a computer system comprising: a memory (see FIG.1, memory 150); and a processor (for performing the claimed executing steps) in communication with the memory 
Referring to claim 10, Chung, as modified, has taught the computer system of claim 8, wherein the substitute function at least partially specified by the LMI affects cache coherency of the target instructions (see paragraphs [0023], [0030], [0039], etc.  Cache coherency is inherently affected by timing of memory access operations.  The LMI changes the commit/write time of the memory operations and thus affects coherency and when other threads in the system are exposed to the updated memory value), and wherein the method further comprises: obtaining exclusive ownership of cache lines affected by load operations of the target instructions (see paragraph [0023]). 
Claim 11 is rejected for similar reasons as claim 4.
Referring to claim 12, Chung, as modified, has taught the system of claim 8, wherein the LMI is a multi-instruction prefix instruction (MPI) having an operation code and an operand (based on the rejection of claim 1, part (c1)), when the prefix is appended to a load/store instruction, then the LMI is an MPI (for instance, because it affects the operation of multiple memory access-type instructions).  The MPI includes an operation code (such as “load” or “store”) and an operand (the source and/or destination of the load or store)).

Claims 15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chung in view of Barton et al., U.S. Patent Application Publication No. 2013/0013899 A1 (herein referred to as Barton).
Claim 15 is mostly rejected for similar reasons as claim 1 (note that parts (c1), (c2), and (d2) of the claim 1 rejection do not apply here because claim 15 does not include the “wherein the LMI is not the first instruction in the transaction” language of claim 1.  Most reasoning in part (d1) of the claim 1 rejection does apply).  While Chung has taught a non-target instruction a set of non-target instructions after the LMI, wherein the non-target instructions (plural) are not modified by the LMI.  However, Chung is only concerned with modifying memory accesses that are vital to the transaction succeeding.  The operation of any non-memory access operation or non-vital operation need not be affected.  For instance, Barton has taught that some instructions within a transaction need not be executed transactionally, e.g. malloc (FIG.4), statistic generation, logging, etc., i.e., operations that are unnecessary for correctness of the transaction, but have a tendency to become problematic.  See paragraphs [0019]-[0020].  As such, if any of these known operations were to be performed in Chung, they wouldn’t need to be performed speculatively because their success/failure does not dictate whether the transaction succeeds/fails.  The aforementioned operations all have benefits, as known in the art.  As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chung to include a set of non-target instructions after the LMI (at least two of inherent transaction-end, logging, malloc, statistical instruction, or any other instruction whose failure should not cause the transaction to fail, which wastes time), wherein the non-target instructions are not modified by the LMI.
Claims 17-19 are respectively rejected for similar reasons as claims 10, 4, and 12.

Allowable Subject Matter
Claims 2, 5-6, 9, 13-14, 16, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable, if rewritten in independent form including all of the 

Examiner Note
After reconsideration, the examiner notes that a broader interpretation of previously “allowable” claims can be taken, thereby resulting in new rejections set forth above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David J. Huisman whose telephone number is 571-272-4168.  The examiner can normally be reached on Monday-Friday, 9:00 am-5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li, can be reached on 571-272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/David J. Huisman/Primary Examiner, Art Unit 2183